DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “among the configured set of PSFCH resources, allocating PSFCH resources to physical sidelink shared channel (PSSCH) resources based on (i) a first grouping of PSFCH resources allocated to PSSCH frequency subchannels, with each PSFCH resource group of the first grouping allocated to at least one PSSCH frequency subchannel, and (ii) within each PSFCH resource group of the first grouping, a second grouping of PSFCH resources allocated to PSSCH time slots on the at least one PSSCH frequency subchannel, such that each PSFCH resource group of the second grouping is allocated to a respective PSSCH time slot on the at least one PSSCH frequency subchannel” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for performing wireless communication by a first device, the method comprising: obtaining configuration information regarding a set of physical sidelink feedback channel (PSFCH) resources for PSFCH transmission, among the configured set of PSFCH resources, allocating PSFCH resources to physical sidelink shared channel (PSSCH) resources based on (i) a first grouping of PSFCH resources allocated to PSSCH frequency subchannels, with each PSFCH resource group of the first grouping allocated to at least one PSSCH frequency subchannel, and (ii) within each PSFCH resource group of the first grouping, a second grouping of PSFCH resources allocated to PSSCH time slots on the at least one PSSCH frequency subchannel, such that each PSFCH resource group of the second grouping is allocated to a respective PSSCH time slot on the at least one PSSCH frequency subchannel, receiving, from a second device, a PSSCH transmission on at least one PSSCH resource, determining, based on the allocating of the PSFCH resources to the PSSCH resources, a plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, selecting, among the plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, a PSFCH resource for transmission of hybrid automatic repeat request (HARQ) feedback for the PSSCH transmission, wherein the PSFCH resource is selected based on a source identifier (ID) of the second device, and transmitting, to the second device, the HARQ feedback based on the PSFCH resource selected among the plurality of candidate PSFCH resources.
2.	Regarding claim 17 – A first device configured to perform wireless communication, the first device comprising: at least one transceiver, at least one processor, and at least one memory storing instructions that, based on being executed by the at least one processor, control the first device to perform operations comprising: obtaining configuration information regarding a set of physical sidelink feedback channel (PSFCH) resources for PSFCH transmission, among the configured set of PSFCH resources, allocating PSFCH resources to physical sidelink shared channel (PSSCH) resources based on (i) a first grouping of PSFCH resources allocated to PSSCH frequency subchannels, with each PSFCH resource group of the first grouping allocated to at least one PSSCH frequency subchannel, and (ii) within each PSFCH resource group of the first grouping, a second grouping of PSFCH resources allocated to PSSCH time slots on the at least one PSSCH frequency subchannel, such that each PSFCH resource group of the second grouping is allocated to a respective PSSCH time slot on the at least one PSSCH frequency subchannel, receiving, from a second device, a PSSCH transmission on at least one PSSCH resource, determining, based on the allocating of the PSFCH resources to the PSSCH resources, a plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, selecting, among the plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, a PSFCH resource for transmission of hybrid automatic repeat request (HARQ) feedback for the PSSCH transmission, wherein the PSFCH resource is selected based on a source identifier (ID) of the second device, and transmitting, to the second device via the at least one transceiver, the HARQ feedback based on the PSFCH resource selected among the plurality of candidate PSFCH resources.
3.	Regarding claim 18 - At least one memory storing instructions that, based on being executed by at least one processor, control a first device to perform operations for wireless communications, the operations comprising: obtaining configuration information regarding a set of physical sidelink feedback channel (PSFCH) resources for PSFCH transmission, among the configured set of PSFCH resources, allocating PSFCH resources to physical sidelink shared channel (PSSCH) resources based on (i) a first grouping of PSFCH resources allocated to PSSCH frequency subchannels, with each PSFCH resource group of the first grouping allocated to at least one PSSCH frequency subchannel, and (ii) within each PSFCH resource group of the first grouping, a second grouping of PSFCH resources allocated to PSSCH time slots on the at least one PSSCH frequency subchannel, such that each PSFCH resource group of the second grouping is allocated to a respective PSSCH time slot on the at least one PSSCH frequency subchannel, receiving, from a second device, a PSSCH transmission on at least one PSSCH resource, determining, based on the allocating of the PSFCH resources to the PSSCH resources, a plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, selecting, among the plurality of candidate PSFCH resources allocated to the at least one PSSCH resource on which the PSSCH transmission was received, a PSFCH resource for transmission of hybrid automatic repeat request (HARQ) feedback for the PSSCH transmission, wherein the PSFCH resource is selected based on a source identifier (ID) of the second device, and transmitting, to the second device, the HARQ feedback based on the PSFCH resource selected among the plurality of candidate PSFCH resources.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-18 are allowable over the prior art of record.

Conclusion

Claims 1-18 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2022/0077970 A1) discloses method and device in nodes used for wireless communication.
Li et al. (US 2021/0306824 A1) discloses broadcast, multicast, and unicast on sidelink for 5G EV2X.
Wu et al. (US 2020/0404626 A1) discloses method and device in node for wireless communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
7 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465